Exhibit 10.1
 
FIRST AMENDMENT AGREEMENT
 
This FIRST AMENDMENT AGREEMENT (this “Agreement”), dated as of June 14, 2012, is
made by and among GENTA INCORPORATED, a Delaware corporation (the “Company”),
and the undersigned parties (each a “June Purchaser” and collectively the “June
Purchasers”).  Capitalized terms used herein and not defined shall have the
meanings set forth in the Securities Purchase Agreement (as defined below).
 
WHEREAS, the Company and the Purchasers entered into a Securities Purchase
Agreement dated as of March 28, 2012 (the “Securities Purchase Agreement”)
pursuant to which the Company issued to the Purchasers I Notes;
 
WHEREAS, the Company and the undersigned June Purchasers agree to amend certain
provisions of the Securities Purchase Agreement to, among other things, increase
the aggregate principal amount of I Notes issuable by the Company;
 
WHEREAS, the undersigned June Purchasers represent the Requisite Purchasers; and
 
WHEREAS, the Company has requested that the Purchasers purchase an additional
$2,500,000 principal amount of I Notes under the Purchase Option in an
Additional Closing as of the date hereof (the “June Additional Closing”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Amendment to the Securities Purchase Agreement.  The Securities
Purchase Agreement is hereby amended as follows:
 
(a)           The first sentence of Section 1.1 is hereby amended and restated
to read in its entirety as follows:
 
1.1           “Purchase and Sale of Notes.  Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers, and the
Purchasers shall purchase from the Company, 6.00% senior secured convertible
promissory notes due March 30, 2022 convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), in substantially
the form attached hereto as Exhibit B (the “I Notes”), in an aggregate amount of
up to $16,000,000, such amount to be paid in cash and other forms of
consideration approved by the board of directors of the Company (the “Purchase
Price”).”
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Section 1.2(b) is hereby amended and restated to read in its
entirety as follows:
 
(b)           For purposes of this Agreement, “Expiration Date” shall mean the
date that is five (5) years from the First Closing Date.  At any time and from
time to time on or prior to the Expiration Date, each of the Purchasers shall
have the option (the “Purchase Option”), in each such Purchaser’s sole
discretion (subject to Section 1.2(c)), to purchase additional I Notes up to the
amount set forth opposite such Purchaser’s name on Exhibit A in one or more
closings (each an “Additional Closing”, and along with the First Closing and
June Additional Closing (as defined below), each a “Closing”) at such time the
Purchaser chooses (subject to Section 1.2(c)) (an “Additional Closing Date”, and
along with the First Closing Date and date of the June Additional Closing, each
a “Closing Date”). The first Additional Closing shall take place on June 14,
2012 (the “June Additional Closing”), whereby such Purchasers shall purchase
from the Company, and the Company shall issue, an aggregate amount of up to
$2,500,000 in additional I Notes for cash consideration as set forth on Exhibit
A. The issuance of such additional I Notes at any Additional Closing, shall be
made on the terms and conditions set forth in this Agreement, and the
representations and warranties of the Company set forth in Article 2 and the
representations and warranties of such Purchaser or June Purchaser in Article 2
hereof shall speak as of the date of the applicable Closing Date.  Any I Notes
issued pursuant to this Section 1.2(b) shall be deemed to be “Notes” for all
purposes under this Agreement.
 
(c)           A new Section 1.2(c) shall be added as follows:
 
(c)           Notwithstanding the foregoing provisions of Section 1.2(b), any
Purchaser who does not purchase its pro rata portion of the aggregate $2,500,000
in additional I Notes in the June Additional Closing as set forth on Exhibit A
shall forfeit the entire principal amount of such Purchaser’s Purchase
Option.  The provisions of this Section 1.2(c) shall not apply to those
Purchasers who were issued Notes in the First Closing for consideration other
than cash.
 
(d)           Exhibit A to the Securities Purchase Agreement is hereby amended
and restated in its entirety as set forth on Exhibit A to this Agreement.
 
(e)           Schedule I to the Securities Purchase Agreement is hereby amended
and restated in its entirety as set forth on Exhibit B to this Agreement.
 
2.           The Securities Purchase Agreement, except as amended hereby, shall
otherwise remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Pro Rata Purchase of I Notes in the June Additional Closing.  Each
of the June Purchasers, comprising all of the Purchasers participating in the
June Additional Closing, hereby agree to purchase the aggregate principal amount
of I Notes in the June Additional Closing as set forth opposite such June
Purchaser’s name on Exhibit A.
 
4.           Representations and Warranties of the Grantor.  The Company and
each Grantor, pursuant to that certain Amended and Restated General Security
Agreement, dated as of March 30, 2012 (the “Security Agreement”), hereby affirm
that the representations and warranties in Section 5 of the Security Agreement
are true and correct and speak as of the date hereof.
 
5.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the June Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and each June
Purchaser consent to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 5(b)
shall affect or limit any right to serve process in any other manner permitted
by law.  The Company and the June Purchasers hereby agree that the prevailing
party in any suit, action or proceeding arising out of or relating to this
Agreement, shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.  The parties hereby waive all rights to a trial by jury.
 
6.           Disclosure.  The Company shall also file with the SEC a Current
Report on Form 8-K (the “Form 8-K”) describing the material terms of the
transactions contemplated in this Agreement on June 15, 2012, which Form 8-K
shall be subject to prior review and comment by the June Purchasers.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Entire Agreement; Amendment. The Securities Purchase Agreement, the
I Notes, the Security Agreement, this Agreement and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein, neither
the Company nor any June Purchaser make any representation, warranty, covenant
or undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein.  No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Requisite
Purchasers; provided that if any of the rights under this Agreement of any
Purchaser are materially diminished or the obligations under this Agreement of
any Purchaser are materially increased by such waiver or amendment, in each case
in a manner that is not similar in all material respects to the effect on the
rights or obligations of other Purchasers, then such waiver or amendment shall
not be effective with respect to such adversely affected Purchaser without the
written consent of such adversely affected Purchaser.  The Purchasers
acknowledge that any amendment or waiver effected in accordance with this
section shall be binding upon each Purchaser (and their permitted assigns) and
the Company, including, without limitation, an amendment or waiver that has an
adverse effect on any or all Purchasers.  Except as amended herein, the
Securities Purchase Agreement shall remain in full force and effect.
 
8.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, by telecopy, facsimile or
electronic transmission to the address(es) or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
If to the Company or its Subsidiaries:
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
Attention: Raymond P. Warrell, Jr., M.D.
Telephone No.: (908) 286-9800
Telecopy No.: (908) 464-1705
Email: Warrell@genta.com

 
with copies to:
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Attention: Emilio Ragosa
Telephone No.: (609) 919-6633
Telecopy No.: (609) 919-6701
Email: eragosa@morganlewis.com

 
If to any June Purchaser:
At the address of such June Purchaser as specified in writing by such June
Purchaser with copies to June Purchaser’s counsel, with a copy to:

 
With a copy to:
Ropes & Gray LLP
Three Embarcadero Center
San Francisco, CA 94111
Attention: Ryan Murr
Telephone No.: (415) 315-6395
Telecopy No.: (415) 315-6365
Email: ryan.murr@ropesgray.com

 
 
4

--------------------------------------------------------------------------------

 
 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
9.             Waivers.  No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
10.           Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
11.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  The June
Purchasers may assign the rights under this Agreement without the consent of the
Company.
 
12.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
14.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
15.           Publicity.  The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the June Purchasers without
the consent of the June Purchasers, which consent shall not be unreasonably
withheld or delayed, or unless and until such disclosure is required by law,
rule or applicable regulation, and then only to the extent of such
requirement.  Notwithstanding the foregoing, the June Purchasers consent to
being identified in any filings the Company makes with the SEC to the extent
required by law or the rules and regulations of the SEC.
 
16.           Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
17.           Further Assurances.  From and after the date of this Agreement,
upon the request of the June Purchasers or the Company, the Company and each
June Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
 
 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this First Amendment Agreement to be
executed as of the date set forth above.
 



  GENTA INCORPORATED          
 
By:
      Name:  Raymond P. Warrell, Jr., M.D.     Title: Chairman and Chief
Executive Officer          

 
 
[Signature Page to First Amendment Agreement]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this First Amendment Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
Name of June Purchaser:
__________________________________________________________________________________________________________
 
Signature of Authorized Signatory of June Purchaser:
____________________________________________________________________________________
 
Name of Authorized Signatory:
_____________________________________________________________________________________________________
 
Title of Authorized Signatory:
______________________________________________________________________________________________________
 
Email Address of June
Purchaser:____________________________________________________________________________________________________
 
Fax Number of June Purchaser:
_____________________________________________________________________________________________________
 
 
[Signature Page to First Amendment Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LIST OF PURCHASERS
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT B
 
SCHEDULE I
SCHEDULE OF EXCEPTIONS